Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 1 of 23 PageID: 1383



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

  JESSICA ROBINSON, STACEY JENNINGS, and
  NICOLE GIBSON, individually and on behalf of
  all others similarly situated,               Civil Action No.: 2:19-cv-9066(SDW)(ESK)

                           Plaintiffs,                       STIPULATED ORDER REGARDING
                                                             ESI PROTOCOL AND FORMAT OF
                    v.                                               PRODUCTIONS

  JACKSON HEWITT INC., and TAX
  SERVICES OF AMERICA, INC.,

                           Defendants.

             THIS MATTER came before the Court on the joint request of Plaintiffs and Defendants

  for entry of an Order, and for good cause shown, it is hereby ORDERED that the format of

  documents, including electronically stored information (“ESI”) and paper documents, produced in

  this case shall be in accordance with the following protocol.

  I.         General Provisions

             A.     Scope. This Order is intended to give effect to Fed. R. Civ. P. 1, i.e., “to secure the

                    just, speedy and inexpensive determination of every action and proceeding.” An

                    important purpose of this protocol is to reduce litigation costs and expedite the

                    litigation without compromising any party’s position on the underlying merits.

                    This purpose shall be referenced in resolving any disputes that arise as to the

                    interpretation of any provision of this Order.

             B.     Cooperation. The parties will cooperate on issues relating to discovery of ESI and

                    other documents. The parties recognize that collaborative conduct in the course of

                    discovery reduces litigation costs and delay. The parties will engage in informal

                    discussions about the discovery of ESI throughout the litigation as necessary.



                                                      1
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 2 of 23 PageID: 1384



                  Counsel will be knowledgeable about their respective clients’ information

                  technology infrastructure, including the manner in which potentially relevant data

                  is stored and retrieved. When appropriate, counsel may engage the assistance of

                  someone knowledgeable about a party’s electronic systems, as necessary.

             C.   Discovery Confidentiality Order. The parties agree that this Stipulated Order is

                  subject to the previously entered Discovery Confidentiality Order entered in this

                  action (Docket No. 86) (the “Confidentiality Order”), and they do not intend to

                  waive or modify any portion of that order.

             D.   Avoidance of Unnecessary Waste. No party will produce ESI to another party in a

                  manner that unnecessarily diminishes the ability of the ESI to be searched or that

                  unnecessarily results in the loss of the ESI’s structure, categorization, or utility.

                  The purpose of this provision is to avoid unnecessary expense and duplicative effort

                  by causing a party to recreate structure, organization, or searchable format where it

                  already exists.

             E.   Not reasonably accessible (“NRA”) data sources. A producing party retains the

                  right to argue that certain sources of ESI are not reasonably accessible because of

                  undue burden or cost, and further retains the right to seek cost shifting, as

                  appropriate, in the event a requesting party demands and shows good cause

                  supporting production from sources that the producing party deems not reasonably

                  accessible. In acknowledging this reservation of rights neither party concedes as

                  an initial matter that any source is not reasonably accessible. To the extent a party

                  believes that responsive documents are not reasonably accessible, it shall

                  immediately identify, by category or type, the source(s) containing potentially



                                                    2
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 3 of 23 PageID: 1385



                  responsive information with enough detail to enable the requesting party to evaluate

                  the burdens and costs of providing the discovery and the likelihood of finding

                  responsive information from the identified source(s). Absent a showing of good

                  cause or written agreement of the parties, there is no need to preserve or collect ESI

                  from the following sources, which are deemed by agreement to be NRA in this

                  particular litigation:

                  1.      telephonic voice mails;

                  2.      backup tapes that are duplicative of data preserved in an equally or more

                          accessible format;

                  3.      “slack,” “fragmented,” or “unallocated” data on hard drives, provided that

                          this Order is not intended to restrict otherwise permissible discovery of

                          information about the deletion of such ESI;

                  4.      random access memory (RAM) or other ephemeral data;

                  5.      on-line access data (temporary internet files, history, cache, cookies, etc.);

                  6.      disaster recovery backup media that is duplicative of data preserved in an

                          equally or more accessible format;

                  7.      data in metadata fields that are frequently updated automatically, such as

                          last-opened dates;

                  8.      other forms of ESI the preservation of which requires extraordinary

                          affirmative measures that are not utilized in the ordinary course of business.

             F.   Date Range for Search and Review of Documents. Each party shall search for and

                  review ESI and documents accessed, modified, created, sent, or received from

                  December 20, 2014 to December 20, 2018, without precluding a party from seeking



                                                    3
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 4 of 23 PageID: 1386



                    specific discovery outside of this date range. The date limitation in this section shall

                    not apply to the parties’ production of Structured Data as defined and described in

                    § II.A.4.(l) below.

             G.     Custodians and Search Terms. Before implementing search terms, the producing

                    party will provide to the receiving party a list of proposed search terms, custodians

                    and non-custodial sources the party proposes to search and the parties shall confer

                    in good faith to identify and agree on appropriate search terms, custodians, and

                    sources. Before implementing search terms, the producing party will provide a

                    search term hit list or hit report that should include the number of documents that

                    hit on each term, the number of unique documents that hit on each term (documents

                    that hit a particular term and no other term on the list) and the total number of

                    documents that would be returned by using the proposed search term list (including

                    families). The parties will use the report to meet and confer regarding any potential

                    modifications to terms.     Nothing in this Order shall prevent any party from

                    conducting a manual review of documents for relevance, privilege, and

                    confidentiality after application of search terms. To the extent that documents

                    responsive to requests served under Fed. R. Civ. P. 34 can be identified and

                    produced without the use of search terms, custodians, or date limitations, the parties

                    shall produce those responsive documents without listed limitations or search

                    criteria

             H.     Resolution of Disputes. The parties shall confer in good faith to resolve any

                    disputes arising under this Order before submitting such disputes to the Court.

  II.        Production Format Specifications



                                                       4
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 5 of 23 PageID: 1387



             A.   General Specifications

                  1.     Produce in Native and TIFF Format. The parties will produce electronic

                         documents in TIFF Format as described below, other than the structured

                         data addressed in Paragraph II.A.4(l), and         Excel and Powerpoint

                         documents, which will be produced in native format.1         Production of

                         structured data is subject to the parties’ future negotiations regarding the

                         format for production of structured data as contemplated in Paragraph

                         II.A.4(l). Each page of each paper document for production shall be

                         electronically scanned to create a single-page TIFF image file. The required

                         specifications for TIFF image files are contained in Appendix 1. The

                         required specifications for native files are contained in Appendix 5.

                         Without waiving their respective rights to request cost-shifting in

                         appropriate circumstances pursuant to Fed. R. Civ. P. 26, each party shall

                         bear the cost associated with any TIFF conversion performed in connection

                         with producing its own documents. In acknowledging this reservation of

                         rights neither party concedes as an initial matter that any source is not

                         reasonably accessible. Each party shall bear its own costs for TIFF

                         conversion of its own documents.

                  2.     Provide Additional Standard Files. In addition to the TIFF image files

                         referenced above, the parties shall supply with each production: (a) a data

                         load file, (b) text files, and (c) an image load file corresponding to the



  1
    Electronic documents in other formats not easily navigated or organized in TIFF Format may
  also need to be produced in native format, which the parties will negotiate at the appropriate
  time.

                                                  5
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 6 of 23 PageID: 1388



                    produced TIFF image files as set forth below.

                    a.     Data Load File. The data load file shall contain certain metadata

                           about each produced document. The required specifications for the

                           data load files are contained in Appendix 2.

                    b.     Text Files. A single text file shall be provided for each respective

                           document, not one text file per page, containing the readable text

                           within that document obtained using either a standard OCR process

                           (for scanned paper documents or redacted ESI only) or a standard

                           text extraction process (for all other ESI). The required

                           specifications for the text files are contained in Appendix 3.

                    c.     Image Load File. The produced TIFF images shall be provided with

                           a standard Opticon image load file that can be loaded into standard

                           litigation support software. The required specifications for the

                           image load file are contained in Appendix 4.

              3.    Unitizing of Paper Documents.        In scanning paper documents, the

                    unitization of the document and any attachments shall be maintained as it

                    existed in the original when creating the image file. Distinct documents

                    shall not be merged into a single record, and single documents shall not be

                    split into multiple records (i.e. paper documents should be logically

                    unitized). Parent-child relationships (the association between an attachment

                    and its parent document) shall be preserved. Documents will be unitized at

                    the lowest possible level and attachment information preserved.         For

                    example, if a folder contains two documents, the folder and each document



                                             6
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 7 of 23 PageID: 1389



                    will constitute a separate document, but the relationship among the

                    documents in the folder should be reflected in proper coding of the fields in

                    the data load file.

              4.    Additional ESI Processing Specifications.

                    a.      De-duplication.    “Duplicate ESI” means files that are exact

                            duplicates based on the files’ MD5 or SHA-1 hash values at the

                            family level. The producing party need produce only a single copy

                            of responsive Duplicate ESI. A producing party shall take

                            reasonable steps to de-duplicate ESI globally (i.e. both within a

                            particular custodian’s files and across all custodians).       Entire

                            document families may constitute Duplicate ESI. De-duplication

                            shall not break apart families. When the same Duplicate ESI exists

                            in the files of multiple custodians, those persons shall be listed in

                            the AllCustodian field identified in Appendix 2. To the extent that

                            deduplication is used, the parties expressly agree that a document

                            produced from one custodian’s file but not produced from another

                            custodian’s file as a result of deduplication will nonetheless be

                            deemed as if produced from that other custodian’s file for purposes

                            of deposition, interrogatory, request to admit and/or trial.

                    b.      Hidden Text or Data. The TIFF images of all files, including

                            without limitation Microsoft Word files (*.doc and *.docx) and

                            Powerpoint files (*.ppt), will be created with any tracked changes,

                            comments, speaker’s notes, or any other hidden data showing in



                                               7
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 8 of 23 PageID: 1390



                         such images.

                    d.   Spreadsheet or Worksheet Files.         Spreadsheet files, including

                         without limitation Microsoft Excel files (*.xls or *.xlsx), will be

                         supplied in their native format. A link to the native file will be

                         provided in the NATIVEPATH field. A placeholder TIFF image

                         endorsed with PRODBEG will be supplied.

                    e.   Parent-Child Relationships.      Parent-child relationships (e.g. the

                         associations between emails and their attachments) will be

                         preserved. Email and other ESI attachments will be produced as

                         independent files immediately following the parent email or ESI

                         record.

                    f.   Dynamic Fields. Files containing dynamic fields such as file names,

                         dates, and times will be produced showing the field code (e.g.

                         “[FILENAME]” or “[AUTODATE]”), rather than the values for

                         such fields existing at the time the file is processed.

                    g.   English Language. To the extent any data exists in more than one

                         language, the data will be produced in English, if available. If no

                         English version of a file is available, the producing party shall not

                         have an obligation to produce an English translation of the data.

                    h.   Embedded Objects. Some Microsoft Office and .RTF files may

                         contain embedded objects.        Subject to claims of privilege or

                         immunity, as applicable, objects with such file types shall be

                         extracted as separate files and shall be produced as attachments to



                                            8
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 9 of 23 PageID: 1391



                         the file in which they were embedded.

                    i.   Compressed Files. Compressed file types (e.g. .CAB, .GZ, .TAR.

                         .ZIP) shall be decompressed in a reiterative manner to ensure that a

                         compressed file within a compressed file is decompressed into the

                         lowest possible compression resulting in individual files.

                    j.   Encrypted Files. The producing party will take reasonable steps to

                         unencrypt any discoverable ESI that exists in encrypted format (e.g.

                         password-protected) and that can be reasonably unencrypted. Files

                         that cannot be unencrypted should nonetheless be produced in their

                         original format. If a producing party cannot unencrypt discoverable

                         ESI that exists in encrypted format, the parties agree to meet and

                         confer regarding how such information should be handled.

                    k.   Email Threading. Email threads are email communications that

                         contain prior email communications. A most inclusive email thread

                         is one that contains all of the prior or lesser-included emails,

                         including attachments, for that branch of the email thread. The

                         producing party may remove from production the wholly-included,

                         prior-in-time email communications. Additionally, the producing

                         party may list on any required privilege log only the most inclusive

                         email thread.

                    l.   Structured Data. The parties shall negotiate separately regarding the

                         production of structured database files. When it is impractical to

                         produce an entire database file, the parties will collaborate to



                                           9
  823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 10 of 23 PageID: 1392



                                  construct appropriate queries and reports necessary to extract

                                  discoverable ESI in a file format most consistent with the

                                  specifications of this agreement. The time frame applicable to

                                  structured data shall be December 20, 2014 to present.

                          m.      Multimedia Files. A producing party will identify the existence of

                                  potentially discoverable ESI that is comprised of media such as

                                  audio files, video files, or photographic images. Any such files will

                                  be uniquely identified, and the parties shall negotiate separately

                                  regarding the production of multimedia files such as audio and video

                                  files, if any.

              B.   Redactions. The producing party may redact privileged material from any TIFF

                   image or metadata field. Nothing in this Order shall preclude a party from filing a

                   motion for protective order or from seeking an in camera review for requested

                   redactions to a specific document on grounds other than privilege. Redactions and

                   disputes regarding redactions will be handled in accordance with the

                   Confidentiality Order and rules of this Court. Each redaction shall be indicated

                   clearly on the redacted document.       OCR text generated from the redacted

                   production image(s) will be provided in place of the original extracted text

                   associated with a redacted document.

              C.   Family Groups. A document and all other documents in its attachment range

                   constitute a family group. If any document in a family contains a search term, all

                   documents in that family shall be deemed to be responsive. Documents within the

                   same family as produced documents may be withheld as privileged and placed on



                                                   10
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 11 of 23 PageID: 1393



                   a privilege log.

              D.   Color. Consistent with the preservation objective stated in § I.D above, the parties

                   will, wherever practicable, produce color images in color. If an original color image

                   is produced in black and white, the receiving party may for good cause request the

                   producing party to produce the image in color. Following a request for color

                   production, the parties will meet and confer on the merits of the request and, if

                   warranted, a reasonable means of providing the requested documents in color.

              E.   Production Media. All document productions should have an alphanumeric volume

                   name. If a production contains multiple volumes, each volume should be contained

                   in an appropriately named folder at the root of the drive. Volumes should be

                   numbered consecutively (ABC001, ABC002, etc.). Production media should be

                   labeled with the name of this action, the identity of the producing party, and the

                   following information: volume name, production range(s), and date of delivery. If

                   the production range will not fit on the production media label, that information

                   should be included in the cover letter accompanying the production.              If the

                   producing party encrypts the production, the producing party shall provide an

                   explanation of how to decrypt the files.

              F.   Replacement Documents. Any documents that are replaced in later productions

                   shall be given the same, unique Bates number in addition to clearly designated as

                   replaced, by appending an “R” to the production number prefix. When a party

                   produces a replacement production indicated by “R,” the receiving party must

                   discard all copies, including working copies, of the original, replaced image.

              G.   Exceptions. The producing party shall make reasonable efforts to limit the extent



                                                    11
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 12 of 23 PageID: 1394



                     of documents that cannot be processed. For documents and ESI that convert with

                     errors to TIFF (e.g. oversized drawings, picture files, etc.), the parties will meet and

                     confer regarding a reasonable alternative form of production.

   III.       Miscellaneous Provisions

              A.     Modifications. Any practice or procedure set forth herein may be varied by

                     agreement of the parties and confirmed in writing. For purposes of this provision,

                     an agreed upon variance may be evidenced by an e-mail confirmation from the

                     party from whom allowance for such variance has been sought.

              B.     Objections. Nothing in this Order shall be interpreted to require disclosure of

                     information protected by the attorney-client privilege, work-product doctrine, or

                     any other applicable privilege or immunity.          The parties do not waive any

                     objections as to the production, discoverability, admissibility, or confidentiality of

                     documents or ESI.

              C.     Rolling Productions. The parties will diligently produce responsive documents and

                     information without undue delay. The parties anticipate producing large volumes

                     of documents and productions will be made on a rolling basis. The parties will use

                     their best efforts to substantially complete all document productions 45 days prior

                     to the close of discovery as set forth in the Pretrial Scheduling Order (Document

                     No. 91) or as further ordered by the Court.

              D.     Inadvertent Disclosures. Inadvertent disclosures that a producing party claims to

                     be privileged or protected by the attorney client privilege or attorney work product

                     protection will be governed in accordance with the Confidentiality Order.

              E.     Transparency of Process. The producing party shall maintain a record of the



                                                       12
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 13 of 23 PageID: 1395



                   material elements of its preservation, search and review methodologies, and any

                   quality assurance activities undertaken to assess the accuracy and completeness of

                   its preservation and production. Absent further order of the Court upon good cause

                   shown and a determination that such disclosure does not violate any privilege of

                   the producing party or otherwise prejudice that party, such record need not be

                   disclosed to an adverse party, but a party may make such disclosure in the course

                   of collaboration, subject to procedure outlined herein at Paragraph I.G. Material

                   elements of search and review methodologies may include, but are not limited to,

                   search terms used, search term occurrence analysis, the use of stop words, the

                   construction of search queries, and the use of analytical algorithms, as may be

                   applicable. Quality assurance activities include, but are not limited to, statistical

                   sampling, reviewer overturn rates, training round stability, and calculations of

                   precision and recall, as may be applicable.

              F.   Discoverability of Technology System. Subject to the procedures set forth in the

                   Federal Rules of Civil Procedure, the Court’s Local Civil Rules, other orders of the

                   Court, and a party’s claim of privilege or objections due to burden or relevance, the

                   parties may conduct discovery into the following subject matters:

                   1.     The architecture of a party’s information technology infrastructure;

                   2.     The existence and scope of a party’s information governance systems, data

                          management systems, and information life-cycle policies; or

                   3.     The location and format of information likely to be discoverable.

              G.   Privilege Logs. Each party shall provide a privilege log identifying all documents

                   withheld in their entirety or produced but redacted on the basis of privilege and/or



                                                    13
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 14 of 23 PageID: 1396



                   work product claims in the discovery process that complies with the requirements

                   of the Federal Rules of Civil Procedure. The withholding party’s log shall be in

                   Excel format or any other format that permits electronic sorting and searching. The

                   privilege/redaction logs shall be detailed enough to enable other parties to assess

                   the applicability of the privilege asserted; shall identify the author(s), attorney(s)

                   and client, any and all recipient(s), [PLAINTIFFS: all persons or entities known

                   to have been furnished the Document or informed of its substance], created date,

                   beginning and ending Bates or document identification numbers, privilege and/or

                   doctrine relied upon, and the subject matter of the document; and shall provide a

                   description of the Document and/or Document family by type and content in

                   conformity with the Federal Rules of Civil Procedure. For emails included in the

                   privilege log that include attachment(s), the information above must also be

                   provided for any such attachment(s). Each privilege/redaction log shall include the

                   entries of all prior privilege logs. To the extent any previous designations are

                   subsequently modified or withdrawn, they shall be so noted within 15 days of any

                   decision to modify or withdraw any previous designations in an amended log to

                   ensure clarity. The parties shall have no obligation to log privileged

                   communications between outside counsel, in-house counsel, and their respective

                   legal support staff and their respective client(s) generated on or after December 20,

                   2018. Privilege logs shall be provided to the receiving party within 30 days after

                   each production of documents.

              H.   Preservation. The Parties represent that they have taken reasonable measures to

                   preserve documents (including electronic data) from its active information systems



                                                    14
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 15 of 23 PageID: 1397



                   that are potentially responsive to the claims made, the defenses asserted, and the

                   discovery propounded. The Parties further represent that their ongoing efforts are

                   designed to preserve relevant and potentially relevant documents and data in a

                   timely manner.

              I.   Non-Party Subpoenas. A party that issues a non-party subpoena shall timely notify

                   other Parties when it receives non-party productions of documents or other

                   responses from the non-party, and shall provide copies of all such productions in

                   the format in which they were received from the non-party.



   IT IS SO ORDERED


   Dated: ______________________, 2020                  ___________________________________
                                                        UNITED STATES MAGISTRATE JUDGE

   AGREED TO BY:

    ANSA ASSUNCAO, LLP                          LITE DEPALMA GREENBERG, LLC
    James S. Coons                              Bruce D. Greenberg
    100 Matawan Road, Suite 410                 570 Broad Street Suite 1201
    Matawan, NJ 07747                           Newark, NJ 07102

    Attorneys for Defendants                    Attorneys for Plaintiffs




                                                   15
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 16 of 23 PageID: 1398




                                   Appendix 1: TIFF Image File Specifications

   TIFF image files created for this litigation pursuant to this Order shall comport with the following
   specifications:

             The TIFF image file shall be a Group IV compression, black-and-white, single-page 1-
              bit TIFF image file using a 300 x 300 dots-per-inch (DPI) optical scan resolution and an
              8.5 x 11 inch page size, and reflect the full and complete information contained in the
              original source Document, except as modified by any redactions. Documents that in the
              producing party’s reasonable judgment require a different resolution or page size may be
              excepted from this requirement.

             Original document orientation should be maintained (i.e. an original landscape document
              should be produced in landscape format).

             Each TIFF image file shall be branded with a legible, unique Bates number in the lower
              right corner, positioned so as not to interfere with reading the document. The Bates number
              shall: (1) be unique across the entire document production; (2) be a combination of an
              alphabetic prefix along with an 8-digit number (e.g. ABC00012345), wherein the numeric
              portion shall be zero-padded leftwards as needed to comprise 8 digits, (3) contain no
              special characters or embedded spaces, and (4) be numerically sequential within a given
              document. If a production number or set of production numbers is skipped, the skipped
              number or set of numbers will be communicated to the receiving party.

             Confidentiality designations, if any, will be branded on the lower left corner of the
              applicable image, also positioned so as not to interfere with reading.

             The resulting TIFF image file shall be named according to the naming convention
              number.TIF, where “number” is the Bates number of the corresponding page. File
              names for these files shall not contain any special characters or embedded spaces.

             Image files shall be grouped in folders on the production media of no more than 1,000
              TIFF files each unless necessary to prevent a file from splitting across folders. Files
              will not be split across folders, and separate folders will not be created for each file.




                                                      16
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 17 of 23 PageID: 1399



                              Appendix 2: Data Load File Specifications

   The data load file is a delimited text file containing data about each document needed for use with
   standard litigation support software.

   The file name of the data load file should contain the volume name of the production media,
   although additional description information may be provided after the volume name. For example,
   both “ABC001.dat” and “ABC001_metadata.dat” would be acceptable names for a data load file
   having a production volume named “ABC001.” File names shall not contain any special characters
   or embedded spaces.

   Unless other delimiters are specified, the data in each field should be separated using standard
   Concordance delimiters (Comma – ASCII character 20 (¶), Quote – ASCII character 254 (þ),
   Newline – ASCII character 174 (®)). A semicolon should be used as a multi-entry separator. A
   carriage-return line-feed should be used to indicate the start of the next record.

   The first line of the data load file must contain each field name, separated by a delimiter,
   corresponding to the order in which the data appears in the file.

   Each production has one index file, in .DAT file format. The format of the DAT file should use
   UTF-8 encoding.


   Load files should not span across media (e.g. CDs, DVDs, hard drives, etc.); a separate volume
   should be created for each piece of media delivered.

   Data for documents shall be produced in only one data load file throughout the productions, unless
   that document is noted as being a replacement document in the Replacement field of the data load
   file.

   Metadata Fields to be Included in the Data Load File

   For all documents or electronic files produced, the following metadata fields for each document
   or electronic file, if available at the time of collection and processing and unless such metadata
   fields are protected from disclosure by attorney-client privilege or work-product immunity or
   otherwise prohibited from disclosure by law or regulation, including the European Data Privacy
   Regulation, will be provided in the data load file except to the extent that a document or electronic
   file has been produced with redactions.

   The term “Scanned Docs” refers to documents that are in paper form at the time of collection and
   have been scanned into *.tif images. The term “Email and E-Docs” refers to files that are in
   electronic form at the time of their collection.




                                                    17
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 18 of 23 PageID: 1400



     Field Name     Sample Data        Scanned Docs   Email and E-Docs   Comment

     PRODBEG        ABC00000001        Yes            Yes                Beginning production
                                                                         number
     PRODEND        ABC00000008        Yes            Yes                Ending production
                                                                         number
     PRODBEGATT     ABC00000009        Yes            Yes                Beginning
                                                                         production number
                                                                         of parent in a
                                                                         family
     PRODENDATT     ABC00001005        Yes            Yes                Ending production
                                                                         number of last page
                                                                         of the last
                                                                         attachment in a
                                                                         family

     Field Name     Sample Data        Scanned Docs   Email and E-Docs   Comment


     ALLCUSTODIAN   Smith, John        Yes            Yes                Custodian(s) that
                                                                         possessed the
                                                                         document or
                                                                         electronic file—
                                                                         multiple custodians
                                                                         separated by
                                                                         semicolon
     FILEDESC       Microsoft Office   N/A            Yes                Description of the
                    2007 Document                                        type file for the
                                                                         produced record.
     FOLDER         \My                N/A            Yes                Original electronic
                    Documents\Docu                                       source folder for
                    ment1.doc                                            the record
                                                                         produced (no data
                                                                         need be included if
                                                                         typical folder
                                                                         structure is not
                                                                         applicable to file).
     FILENAME       Document1.doc      N/A            Yes                Name of original
                                                                         electronic file as
                                                                         collected.
     DOCEXT         DOC                N/A            Yes                File extension for
                                                                         email or e- doc

     PAGES          2                  Yes            Yes                Number of
                                                                         pages in the
                                                                         produced
                                                                         document or
                                                                         electronic file.
     AUTHOR         John Smith         N/A            Yes                Author information
                                                                         as derived from the
                                                                         properties of the
                                                                         document.
     DATECREATED    10/09/2005         N/A            Yes                Date that non-
                                                                         email file was
                                                                         created as


                                             18
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 19 of 23 PageID: 1401



                                                                 extracted from file
                                                                 system metadata

     DATELASTMOD      10/09/2005          N/A        Yes         Date that non-email
                                                                 file was modified as
                                                                 extracted from file
                                                                 system metadata
     SUBJECT          Changes to Access   N/A        Yes         “Subject” field
                      Database                                   extracted from
                                                                 email message or
                                                                 metadata properties
                                                                 of the document
     FROM             JohnBeech@sample.c N/A         Yes         “From” email
                      om                                         address extracted
                                                                 from email
                                                                 message
     TO               JaniceBirch@sample. N/A        Yes         “To” email
                      com                                        address(es) extracted
                                                                 from email message
     CC               FrankMaple@sample. N/A         Yes         “Cc” or “carbon
                      com                                        copy” email
                                                                 address(es)
                                                                 extracted from
                                                                 email message
     BCC              JohnOakwood@samp N/A           Yes         “Bcc” or “blind
                      le.com                                     carbon copy” email
                                                                 address(es)
                                                                 extracted from
                                                                 email message
     DATESENT         10/10/2005          N/A        Yes         Sent date of
                                                                 email message
                                                                 (mm/dd/yyyy
                                                                 format)
     TIMESENT         10:33 am            N/A        Yes         Sent time of email
                                                                 message, time
                                                                 zone set to GMT
     DATERCVD         10/10/2005          N/A        Yes         Received date of
                                                                 email message
                                                                 (mm/dd/yyyy
                                                                 format)
     TIMERCVD         10:33 am            N/A        Yes         Received time of
                                                                 email message, time
                                                                 zone set to GMT
     CONFIDENTIALIT   CONFIDENTIAL        Yes        Yes         Text of
     Y                                                           confidentiality
                                                                 designation, if
                                                                 any
     REDACTION        REDACTED            Yes        Yes         User-generated field
                                                                 indicating whether a
                                                                 document was
                                                                 redacted.
     TEXTPATH         Text\001\001\       Yes        Yes         Path to *.txt file
                      ABC00000001.txt                            containing
                                                                 extracted or OCR
                                                                 text


                                                19
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 20 of 23 PageID: 1402



     NATIVEPATH    Natives\001\001\AB   N\A            Yes                Path to files
                   C00000001.xlsx                                         supplied in native
                                                                          format.
     MD5 HASH      30999747f4e6d7b      N/A            Yes                MD5 Hash for
                   ef786e614ff2cf4b 0                                     electronic
                                                                          document


     REPLACEMENT   REPLACEMENT          Yes            Yes                “Replacement”
                                                                          indicates      the
                                                                          image      is    a
                                                                          replacement for a
                                                                          previously
                                                                          produced image;
                                                                          otherwise blank.

     Field Name    Sample Data          Scanned Docs   Email and E-Docs   Comment
     PRODVOL       VOL001               Yes            Yes                Name of the
                                                                          Production
                                                                          Volume




                                              20
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 21 of 23 PageID: 1403



                                 Appendix 3: Text File Specifications

   The text file will contain the text in the respective document, omitting any text redacted from the
   produced document.

   The file naming convention for the text file shall be in the form number.TXT, where “number” is
   the Bates number for the first page of the respective document TIFF image. File names shall not
   contain any special characters or embedded spaces.

   The full path and file name of the text file must be provided in the data load file as specified
   in Appendix 2.

   OCR text for scanned images of paper documents should be generated by applying optical
   character recognition processes to the image of the document. The parties will endeavor to
   generate accurate OCR and will utilize quality OCR processes and technology. OCR shall be
   performed on a document level and provided in document-level text files. OCR text should
   not be delivered in the data load file or any other delimited file.

   For electronic files, searchable text shall be extracted from the file and included in the text file.
   If the electronic file has no extractable text (e.g. a non-searchable PDF file), the document
   will be OCR’d, and file-level OCR text will be provided in lieu of extracted text. Extracted text
   shall likewise be produced in document-level text files. The same extraction or OCR process
   applied to other files shall be applied to hidden language, hidden fields or hidden metadata in an
   electronic document, excluding any redacted information, and the results reflected in the
   appropriate metadata fields produced.

   The production of relevant ESI in searchable, full text format is limited to those forms of ESI that
   have text (in other words, any non-text formats [e.g., .wav and .jpeg] would not produce any
   corresponding text files). Each extracted text file will be named according to the first Bates number
   of the corresponding electronic document.

   The extracted text shall also conform to the Unicode standard.




                                                    21
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 22 of 23 PageID: 1404



                            Appendix 4: Image Load File Specifications

   The name of the image load file should mirror the name of the delivery volume, and should have
   an .OPT extension (e.g. ABC001.OPT). File names shall not contain any special characters or
   embedded spaces.

   The volume names should be consecutive (e.g. ABC001, ABC002, etc.).

   Every image in the delivery volume should be contained in the image load file, one row in the load
   file per TIFF image. The total number of documents referenced in the image load file should
   match the total number of designated documents in the data load file for that production.

   Load files should not span across media (e.g. CDs, DVDs, Hard Drives, Etc.), i.e., a separate
   volume should be created for each piece of media delivered.




                                                  22
   823032.1
Case 2:19-cv-09066-SDW-ESK Document 95-1 Filed 04/23/20 Page 23 of 23 PageID: 1405



                                Appendix 5: Native File Specifications

   The file naming convention for the native file shall be in the form number .EXT, where “number”
   is the Bates number for the respective placeholder TIFF image. File names shall not contain any
   special characters or embedded spaces.

   The full path and file name of the native file must be provided in the data load file as specified in
   Appendix 2.




                                                    23
   823032.1
